Filed 8/26/15 P. v. King CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C077551

                   Plaintiff and Respondent,                                     (Super. Ct. No. 99F07845)

         v.

DAVID KING,

                   Defendant and Appellant.




         Defendant David King appeals from a post-judgment order dismissing, for lack of
jurisdiction, his motion to strike his remaining restitution fine imposed pursuant to Penal
Code section 1202.4, subdivision (b). His appointed counsel asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436.) We conclude the order dismissing defendant’s motion to
strike is not appealable; therefore, we shall dismiss the instant appeal.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)



                                                             1
       In July 2014, defendant filed a motion to strike what remained of the restitution
fine imposed in March 2001. He argued that by ordering him to pay a restitution fine of
$10,000, the trial court had erred on various grounds. The trial court dismissed
defendant’s motion to strike for lack of jurisdiction.
       The trial court’s order denying defendant’s motion to strike (or modify) the
restitution fine is not appealable since the court lacked jurisdiction to consider the motion
and its order did not affect defendant’s substantial rights. (People v. Turrin (2009) 176
Cal. App. 4th 1200, 1204-1208, citing Pen. Code, § 1237, subd. (b).)
                                      DISPOSITION
       The appeal is dismissed.



                                                         MURRAY                , J.



We concur:



      NICHOLSON             , Acting P. J.



      ROBIE                 , J.




                                              2